Citation Nr: 0942076	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-38 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for urethral stricture, to include as 
due to service-connected diabetes mellitus.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral renal cysts, to include 
as due to service-connected diabetes mellitus.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for benign prostatic hypertrophy (BPH), 
to include as due to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
August 1952, from August 1956 to August 1962, and from August 
1965 to July 1973. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined the Veteran's 
application to reopen previously denied claims of entitlement 
to service connection for urethral stricture, bilateral renal 
cysts, and BPH.  Timely appeals were noted from that 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection 
for urethral stricture on the basis that it was not present 
in service or proximately due to service connected diabetes 
mellitus.  

2.  The evidence received since the March 2004 decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for urethral stricture.

3.  A March 2004 rating decision denied service connection 
for bilateral renal cysts on the basis that they were not 
present in service or proximately due to service connected 
diabetes mellitus.  

4.  The evidence received since the March 2004 decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral renal cysts.

5.  A March 2004 rating decision denied service connection 
for benign prostatic hypertrophy on the basis that there was 
no evidence of a direct nexus to service, nor was the 
disorder proximately due to service connected diabetes 
mellitus.  

6.  The evidence received since the March 2004 decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral renal cysts.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection 
for urethral stricture is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  Evidence received since the March 2004 rating decision is 
not new and material, and the Veteran's service connection 
claim for urethral stricture is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The March 2004 rating decision denying service connection 
for bilateral renal cysts is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

4.  Evidence received since the March 2004 rating decision is 
not new and material, and the Veteran's service connection 
claim for bilateral renal cysts is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The March 2004 rating decision denying service connection 
for benign prostatic hypertrophy is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

6.  Evidence received since the March 2004 rating decision is 
not new and material, and the Veteran's service connection 
claim for benign prostatic hypertrophy is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated October 2004 and May 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The notice requirements for 
new and material evidence claims set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) were met by the May 2009 
letter.   

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

New and Material Evidence

Service connection for urethral stricture, bilateral renal 
cysts, and BPH was initially denied by rating decision dated 
March 2004, on the grounds that there was no evidence of 
urethral stricture or bilateral renal cysts in service, nor 
was there evidence that the disorders were proximately due to 
service connected diabetes mellitus.  There was a finding of 
enlarged prostate in service, but there was no diagnosis of 
BPH, and no evidence of a continuity of prostate 
symptomatology from service or that it was proximately due to 
the diabetes.  The decision was not appealed and is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).

The present application to reopen the claims was filed in 
October 2004.  Newly submitted evidence includes outpatient 
treatment records from the Ponce (Puerto Rico) Outpatient 
Clinic; April 2005 and May 2005 VA examinations noting that 
urethral stricture, bilateral renal cysts, and BPH were not 
proximately due to service connected diabetes mellitus; lay 
statements from the Veteran indicating his belief that the 
claimed disorders were due to herbicide exposure or to 
service connected diabetes mellitus; and private medical 
evidence from Hospital San Cristobal.  The applications to 
reopen were denied by rating decision dated July 2005, on the 
basis that no new and material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the Veteran's claims. 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

No new evidence has been received since the last final 
denials in March 2004, which either by itself or when 
considered with the previous evidence of record, relates to 
unestablished facts necessary to substantiate the claims and 
raises a reasonable possibility of establishing the claims.  
38 C.F.R. § 3.156.  The evidence discussed above is new, as 
it was not previously considered, but it is not material to 
the claims, as it provides no competent evidence that the 
Veteran's urethral stricture, bilateral renal cysts, and BPH 
were the direct result of service or proximately due to a 
service connected disorder.  Thus, it does not relate to 
unestablished facts necessary to substantiate the claims, nor 
does it raise a reasonable possibility of establishing the 
claims.  

In a July 2005 statement, the Veteran claimed that his 
disorders were due to herbicide exposure.  This theory of 
entitlement had not been raised during the last final 
adjudication.  For purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
Veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f).  In this case, the record reflects that 
the Veteran served in the Republic of Vietnam during the 
relevant time period.  Therefore, he is presumed to have been 
exposed to herbicides.  

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999). Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Urethal stricture, renal cysts, and BPH are not among the 
diseases found to have a scientific relationship such that it 
can be presumed that exposure to herbicides used in Vietnam 
during the Vietnam era is a cause of the diseases.  See 72 
Fed. Reg. 32395-32407 (2007).  Thus, it may not be presumed 
that these disorders are linked to herbicide exposure.  
Therefore, the theory of herbicide exposure does not raise a 
reasonable possibility of substantiating the claims and is 
not material to the claims.

The Board has also considered the Veteran's lay statements 
that the claimed disorders are proximately due to his service 
connected diabetes mellitus.  However, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 2  Vet. 
App. 492, 494-95 (1992).  As no new and material evidence has 
been submitted since the last final denial of the Veteran's 
claims, the claims are not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for urethral stricture is denied.  

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for bilateral renal cysts is denied.  

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for BPH is denied.  



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


